          Case 1:19-cr-00514-JPO Document 77 Filed 09/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES

                      -v-                                           19-CR-00514 (JPO)

 ANTONIO MORA,                                                          ORDER
                                Defendant.


J. PAUL OETKEN, District Judge:

       The jury trial in this case, previously scheduled for October 27, 2021, is hereby adjourned

to November 1, 2021. This case is the first-priority case for jury selection on November 1, 2021,

so that is a firm trial date and the parties shall prepare accordingly. The other pretrial filing and

disclosure deadlines remain as previously set.

       SO ORDERED.

Dated: September 13, 2021
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
